DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                         LEVONDA MARSHAE MINUS,
                                Appellant,

                                         v.

                             JOHN BROCKMAN III,
                                  Appellee.

                                 No. 4D21-1615

                                [October 6, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm Beach
County; Dina Keever-Agrama, Judge; L.T. Case No. 50-2019-DR-010405-XXXX-
NB.

   Jack B. Pugh of Pugh & Associates, P.A., West Palm Beach, for appellant.

    Steven Cripps of the Law Offices of Orsley & Cripps, P.A., West Palm Beach,
for appellee.

   PER CURIAM.

   Levonda Minus, the mother, appeals a final judgment of paternity, raising
four issues. We affirm two issues without comment. As to the remaining issues,
we find that the trial court erred by failing to attach the child support guidelines
worksheet to the final order and by failing to include a parenting plan in the
record. The father concedes that these documents were omitted due to a
scrivener’s error.

   An order granting child support must be reversed where a child support
guidelines worksheet is not attached to the final judgment. Dep’t of Rev. ex rel.
K.A.N. v. A.N.J., 165 So. 3d 846, 848 (Fla. 2d DCA 2015); Fla. Fam. L. R. P.
12.285(k). Reversal is also required in the absence of a parenting plan. Munroe
v. Olibrice, 83 So. 3d 985, 987 (Fla. 4th DCA 2012). Although there is no
transcript of the proceedings below, both errors appear on the face of the record.
Sugrim v. Sugrim, 649 So. 2d 936, 937 (Fla. 5th DCA 1995).

   According, we reverse and remand for the trial court to attach the child
support guidelines worksheet to the final judgment and to supplement the record
with a parenting plan. We affirm the remaining issues.
   Affirmed in part, reversed in part, and remanded.

LEVINE, KLINGENSMITH and KUNTZ, JJ., concur.

                              *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                       2